United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-2529
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Missouri.
Stanley Harris, Jr.,                      *      [UNPUBLISHED]
                                          *
             Appellant.                   *
                                     ___________

                            Submitted: June 2, 1999

                                Filed: June 10, 1999
                                    ___________

Before WOLLMAN, Chief Judge, RICHARD S. ARNOLD, and MURPHY, Circuit
      Judges.
                             ___________

PER CURIAM.

       Stanley Harris, Jr., pleaded guilty to possession of cocaine base with intent to
distribute, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A)(iii). The district court1
sentenced Harris to 188 months imprisonment and 5 years supervised release. This
appeal followed. After counsel moved to withdraw pursuant to Anders v. California,



      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
386 U.S. 738 (1967), we granted Harris permission to file a pro se supplemental brief.
We now grant counsel&s motion to withdraw, and we affirm.

      In his Anders brief, counsel first suggests that the district court erred by applying
a two-level increase for possession of firearms under U.S. Sentencing Guidelines
Manual § 2D1.1(b)(1) (1998). However, a firearm-possession enhancement “should
be applied if the weapon was present, unless it is clearly improbable that the weapon
was connected with the offense.” U.S. Sentencing Guidelines Manual § 2D1.1,
comment. (n.3) (1998). We conclude that the district court did not clearly err by
finding, based on uncontested facts in the presentence report (PSR), that the weapon
found with drugs in a kitchen cabinet was sufficiently connected with the offense. See
United States v. Howard, 169 F.3d 1127, 1130 (8th Cir. 1999) (standard of review);
United States v. LaRoche, 83 F.3d 958, 959 (8th Cir. 1996) (per curiam) (district court
may accept as true all factual allegations contained in PSR not specifically objected to
by parties); see also United States v. Payne, 81 F.3d 759, 763 (8th Cir. 1996) (temporal
and spatial nexus between drugs and weapon existed where weapon was found in same
location as drugs or where part of conspiracy took place).

       Counsel also suggests that the district court erred in calculating Harris&s criminal
history score. Having reviewed the calculations based on uncontested information in
the PSR, we conclude the district court did not clearly err. See U.S. Sentencing
Guidelines Manual §§ 4A1.1(b), 4A1.2(a)(2), 4A1.2(k)(1) & comment. (n.3) (1998);
United States v. Milton, 153 F.3d 891, 897 n.4 (8th Cir. 1998), cert. denied, 119 S. Ct.
1082 (1999); see also United States v. Bartolotta, 153 F.3d 875, 879 (8th Cir. 1998)
(standard of review), cert. denied, 119 S. Ct. 850 (1999).

       As for Harris&s pro se assertions that his counsel was ineffective, the record is
undeveloped on that issue and this appeal does not warrant departure from the general
rule that ineffective-assistance claims should be presented in a 28 U.S.C. § 2255
proceeding. See United States v. Santana, 150 F.3d 860, 863 (8th Cir. 1998).

                                            -2-
      Finally, we have reviewed the record for any nonfrivolous issues and have found
none. See Penson v. Ohio, 488 U.S. 75, 80 (1988). Accordingly, the judgment is
affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-